PER CURIAM.
We affirm the judgment below. Appellant Craftsman Contractors, Inc.’s (“Craftsman”) final affidavit stated that “all lienors, subcontractors, and materialmen” had been paid in full. It is undisputed that subcontractor Mc-Elhany Electric, although admittedly unpaid, was not listed in the final affidavit. Craftsman argues, however, that section 713.06(3)(d)(l), Florida Statutes, only requires that the final affidavit list lienors and that McElhany was not a lienor since it had failed to file the notice to owner required by section 713.06(2)(a), Florida Statutes. Our review of chapter 713, however, shows that the term “lienor” is not so limited as Craftsman contends.
A review of the entire chapter leads to the conclusion that one may be a “lienor” under that chapter without giving the notice required by section 713.06(2)(a). Florida Statutes section 713.01(16) defines “lienor” as a contractor, subcontractor or laborer who “has a hen or prospective hen upon real property under this part....” In addition, the legislature has defined “henor giving notice” as “any henor ... who has duly and timely served a notice to the owner....” § 713.01(17), Fla.Stat. Section 713.06(3)(d)2 sets out the procedure for payment by an owner and refers to “henors” who have and have not given notice to an owner. In view of the entire statutory scheme, we conclude McElhany’s failure to file a notice to owner does not remove it from the definition of “henor” for purposes of section 713.06(3)(d)(l).1
Accordingly, we affirm the trial court’s order finding that Craftsman’s hen was unenforceable because it failed to properly hst ah henors who had not been paid in full on its final contractor’s affidavit.
BOOTH and JOANOS, JJ., concur.
BENTON, J., dissents with written opinion.

. This interpretation of the term “lienor” is consistent with the primary purpose of section 713.06(3)(d)(l), which is to protect the owner from claims of subcontractors and materialmen that remain unpaid at the time of final payment to the general contractor.